Citation Nr: 1041746	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to recognition of the Veteran's 
daughter as a helpless child for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1947 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks recognition of his daughter as a helpless child 
for the purposes of Veterans benefits.  Specifically, he contends 
that she began to suffer a seizure disorder prior to the age of 
18, which rendered her incapable of self-support prior to her 
eighteenth birthday and continues to the present.  

In reviewing the claims folder, the Board observes the Veteran's 
daughter has been in receipt of Social Security Administration 
(SSA) disability benefits since at least 1994.  See, e.g., July 
1994 Psychiatric History & Physical Report.  However, the SSA 
decision and supporting documents are not part of the record.  In 
order to ensure that the appellant's claim is adjudicated on the 
basis of a complete evidentiary record, the SSA decision and 
related evidence should therefore be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2009).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Any determination pertinent to the 
Veteran's daughter's claim for SSA 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be requested and obtained.  A response, 
negative or positive, should be associated 
with the claims file.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



